OPINION
DICE, Judge.
The conviction is under Art. 802b, Vernon’s Ann.P.C., for the subsequent offense of drunk driving; the punishment, five years.
Trial was after January 1, 1966, under the 1965 Vernon’s Ann.Code of Criminal Procedure.
The issue of appellant’s guilt or innocence was first submitted to the jury under the alternate procedure provided in Art. 37.07, subd. 2 of the Code of Criminal Procedure.
Upon return of the verdict of guilty, appellant requested that the same jury assess the punishment. A separate verdict was then returned by the jury, assessing the punishment.
No appellate brief has been filed by appellant with the clerk of the trial court.
Appellant was represented at the trial by court-appointed counsel, and there is no showing that he has been permitted to withdraw from the case.
We have examined the record and find nothing which should be considered as unassigned error in the interest of justice, under the provisions of Art. 40.09, subd. 13 of the Code. We further observe that we have found no reversible error in the record.
The judgment is affirmed.